                              United States District Court
                                        for the
                              Southern District of Florida
 Lionel Phillip, Plaintiff,               )
                                          )
 v.                                       )
                                          ) Civil Action No. 19-20122-Civ-Scola
 American Federation Government           )
 Employees AFL-CIO and AFGE               )
 Local Union 3690, Defendants.            )
                     Order on Defendants’ Motion to Dismiss
       This matter is before the Court on Defendants’ motion to dismiss the
Plaintiff’s complaint. (ECF No. 20.) The pro se Plaintiff filed a “motion to deny the
Defendants’ motion to dismiss,” which the Court will construe as a response in
opposition to the Defendant’s motion. (ECF No. 22.) Having considered the
record, the parties’ submissions, and the applicable law, the Court grants the
Defendant’s motion. (ECF No. 20.)
I.    Background
       The Plaintiff’s complaint sets forth a timeline of events beginning sometime
in 2014. From what the Court can discern, the Plaintiff was employed by the
Federal Bureau of Prisons and a member of the bargaining unit represented by
the American Federation of Government Employees (“AFGE”) Local 3690. (ECF
No. 20-1 at 2.) In 2014, the Plaintiff circulated a petition requesting a
decertification election for the AFGE Local 3690 and sent an email to union
members with instructions on how to cancel their membership. (Id.; ECF No. 1
at 3.) The union leadership took internal disciplinary action against the Plaintiff.
       On April 14, 2014, the AFGE National President informed the Plaintiff that
a hearing regarding the internal charges would be held August 27-28, 2014 in
Miami, Florida. (ECF No. 20-1 at 2.) After the hearing, Arbitrator Charles Murphy
issued his decision finding that the Plaintiff violated Article XXIII, Section 2(a) of
the AFGE constitution. (Id.) The AFGE President then informed the Plaintiff that
he was adopting the recommendation of the independent arbitrator. (Id.)
       On February 4, 2015, the Plaintiff filed a complaint with the Office of Labor
Management Standards (OLMS) alleging that the AFGE National Headquarters
violated 29 C.F.R. § 458.2 (Bill of Rights of members of labor organizations) and
29 C.F.R. §458.37 (prohibition of certain discipline). (ECF No. 1 at 2.) OLMS
investigated the complaint and ruled that it did not have jurisdiction in the
matter. (ECF No. 2-1 at 3.)
      The Plaintiff is now suing the union alleging that the union “violated [his]
Rights to Freedom of Speech and Assembly” and “concerning the prohibition of
certain discipline, in that [he] was expelled from membership of AFGE for
allegedly creating and circulating a petition requesting a decertification election
for AFGE Local 3690.” (ECF No. 1 at 3.)
II.    Legal Standard
       Federal Rule of Civil Procedure 8(a) requires “a short and plain statement
of the claims” that “will give the defendant fair notice of what the plaintiff’s claim
is and the ground upon which it rests.” Fed. R. Civ. P. 8(a). The Supreme Court
has held that “[w]hile a complaint attacked by a Rule 12(b)(6) motion to dismiss
does not need detailed factual allegations, a plaintiff's obligation to provide the
‘grounds' of his ‘entitlement to relief’ requires more than labels and conclusions,
and a formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative level.”
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal citations
omitted).
       “To survive a motion to dismiss, a complaint must contain sufficient
factual matter, accepted as true, to state a claim to relief that is plausible on its
face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quotations and citations omitted).
“A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Id. Thus, “only a complaint that states a plausible claim
for relief survives a motion to dismiss.” Id. at 1950. When considering a motion
to dismiss, the Court must accept all of the plaintiff's allegations as true in
determining whether a plaintiff has stated a claim for which relief could be
granted. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). For purposes of Rule
12(b)(6), a court generally may not look beyond the pleadings, which includes
any information attached to a complaint. U.S. ex. Rel. Osheroff v. Humana, Inc.,
776 F.3d 805, 811 (11th Cir. 2015) (internal citations omitted). “In the case of a
pro se action, [ ] the court should construe the complaint more liberally than it
would formal pleadings drafted by lawyers.” Powell v. Lennon, 914 F.2d 1459,
1463 (11th Cir. 1990)
III.   Analysis
       The Plaintiff’s complaint does not include counts. (See ECF No. 1.) The
Court, however, construes the Plaintiff’s complaint as asserting a claim for
retaliatory discharge or discipline in violation of the Labor Management
Reporting and Disclosure Act of 1959, 29 U.S.C. § 401 et seq. (“LMRDA”). The
Defendants argue that the Plaintiff’s complaint fails to state a claim because the
Plaintiff failed to plead that he was disciplined for protected speech. (ECF No.
20-1 at 6-8.) Upon careful review, the Court agrees with the Defendants.
        Section 101(a)(2) of the LMRDA, sometimes called the “Bill of Rights for
Union Members,” ensures that union members have the right of free speech and
safeguards against improper disciplinary action. These rights, however, are not
limitless. See 29 U.S.C. § 411(a)(2). The relevant section provides that:
               Every member of any labor organization shall have the
               right to meet and assemble freely with other members;
               and to express any views, arguments, or opinions; and
               to express at meetings of the labor organization his
               views, upon candidates in an election of the labor
               organization or upon any business properly before the
               meeting, subject to the organization’s established and
               reasonable rules pertaining to the conduct of meetings:
               Provided, That nothing herein shall be construed to
               impair the right of a labor organization to adopt and
               enforce reasonable rules as to the responsibility of every
               member toward the organization as an institution and
               to his refraining from conduct that would interfere with
               its performance of its legal or contractual obligations.
29 U.S.C. § 411(a)(2) (emphasis in original). “In exercising the right to engage in
speech, assembly, or expression . . . union members may not claim protection of
Title I when such conduct violates their responsibility toward their union as an
institution or interferes with the union’s performance of its legal or contractual
obligation.” Meader v. District Lodge No. 4, Indus. Union of Marine and
Shipbuilding Workers of America, 786 F. Supp. 95, 101 (D. Me. 1992).
        “In order to establish a prima facie case of retaliatory discharge or
discipline in violation of the LMRDA, Plaintiffs must establish that: (1) their
conduct constituted an exercise of free speech protected by the LMRDA; (2) they
were subject to adverse action; and (3) the adverse action was causally connected
to the exercise of protected free speech.” Carroll v. Int’l Ass’n of Machinists &
Aero. Workers, No. 03-3106, 2006 U.S. Dist. LEXIS 95920, at *10 (S.D. Ga.
March 15, 2006). The Defendants argue that the Plaintiff failed to establish that
he engaged in free speech. (ECF No. 20-1 at 8.) Upon review, the Court agrees
with the Defendants.
        First, the Plaintiff’s complaint contains very few facts about his protected
conduct. (ECF No. 1.) The most detail comes from the Plaintiff’s assertion that
he “allegedly creat[ed] and circulat[ed] a petition requesting a decertification
election for AFGE Local 3690.” (Id. at 3.) From the Defendant’s motion to dismiss
and the exhibits attached to the Plaintiff’s response, the Court learns that the
Plaintiff was charged with circulating a petition seeking to decertify the union
and an email explaining the procedures for dropping union membership. (ECF
No. 22 at 8.) This cannot form the basis of a claim for retaliatory discharge.
       Federal courts have held that unions are justified in expelling members
whose actions “interfere with the union’s institutional integrity.” Meader, 786 F.
Supp. 95 at 102 (citing Mayle v. Laborer’s Local 1015, 866 F.2d 144, 146-47 (6th
Cir. 1988)). This includes members who have helped organize rival unions,
Furguson v. International Ass’n of Bridge, etc., Workers, 854 F.2d 1169 (9th Cir.
1988), and those who have actively supported a decertification petition, Price v.
N.L.R.B., 373 F.2d 443 (9th Cir. 1976), cert. denied, 392 U.S. 904 (1968). Here,
the Plaintiff has not, and cannot, assert that circulating a petition to decertify
the union and an email explaining the procedures for dropping union
membership is protected under the LMRDA. The LMRDA specifically allows the
union to “adopt and enforce reasonable rules as to the responsibility of every
member towards the organization as an institution and refraining from conduct
that would interfere with its performance of its legal or contractual obligations.”
29 U.S.C. § 411(a)(2). The Plaintiff’s conduct has the effect of encouraging
members to leave the union and threatening the very existence of the union. This
conduct is not protected under the LMRDA. See Meader, 786 F. Supp. at 102.
Therefore, the Plaintiff’s complaint fails to state a claim for retaliatory discharge.
IV.   Conclusion
       Based on the foregoing, the Court grants the Defendant’s motion to
dismiss. (ECF No. 20.) All other pending motions are denied as moot. The Clerk
is directed to close this case.
      Done and ordered at Miami, Florida, on September 19, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
